 

 

lUSDS SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED

SOUTHERN DISTRICT OF NEW YORK DOC #: _

DATE FILED: 4-0-2.

 

 

 

 

 

 

 

In Re: Firestar Diamond, Inc. 20-ev-4169 (JGR)

20-cv-4698 (JGK)

MEMORANDUM OPINION
AND ORDER

 

JOHN G. KOELTL, District Judge:

The appellants, Bank of India (London Branch) (“BOI-L”),
Receivers of Firestar Diamond BVBA on behalf of Bank of India
(Antwerp Branch) (“BOI-A”%), Union Bank of India (UK) Ltd
{“UBI”), and Bank of India, Bharat Diamond Bourse Branch (“BOI-
BDB”, collectively “Banks”}, bring this appeal from a Memorandum
of Decision and Order of the Southern District of New York
Bankruptcy Court disallowing their claims against Firestar
Diamond, Inc. (hereinafter “Debtor” or “Firestar”}). For the
reasons explained below, the order of the bankruptcy court is
vacated and the matter is remanded to the bankruptcy court for
further proceedings consistent with this opinion.

z

The following facts are drawn from the Appellant’s

Appendix, ECF Nos. 11-18 in 20-cv-4169, filed in conjunction

with this appeal and are undisputed unless noted otherwise.

 
Firestar is an importer and wholesaler of jewelry products.
A-11. On February 26, 2018, Firestar and two of its affiliates,
Fantasy, Inc. (“FI”) and A. Jaffe, Inc. (“A. Jaffe,”
collectively with FDI and FI, the “Debtors”), filed a petition
under Chapter 11 of the Bankruptcy Code in the Southern District
of New York Bankruptcy Court. A-5. Nirav Modi, directly or
indirectly, is the majority shareholder of Firestar’s parent
company, Firestar International Limited (“FIL”). A-iz.
Approximately three weeks prior to the petition, Punjab National
Bank filed a criminal complaint against Modi, alleging bank
fraud, and India’s Central Bureau of Investigation launched an
investigation. A-15. This led to asset freezes and operational
disruptions that affected the Debtors’ businesses and led them
to seek Chapter 11 protection. A-16. The bankruptcy court
appointed an examiner to investigate the Debtors’ involvement
with the alleged fraud and, in his report, the examiner found
substantial evidence to support the knowledge and involvement of
the Debtors in the alleged fraud. A-248. The bankruptcy court
also appointed a trustee to administer the Debtors’ estates
since June 2019. A-85.

The Banks’ claims against Firestar originate from their
dealings with three subsidiaries of Firestar, namely Firestar
Diamond International Private Limited (“FDIPL”), Firestar

Diamond BVBA, (“BVBA”), and Firestar Diamond FAR (“F4E,”

 
collectively, the “Affiliates”). The Affiliates traded
merchandise with Firestar. See, e.g., Av-433; A-491; A-662; A-
745, The Banks extended credit to the Affiliates to fund their
working capital. A-716, A-768, A-853. The Affiliates used their
receivables, including those generated by sales of merchandise
to Firestar, to secure the financing from the Banks. In some
instances, the Affiliates designated the Banks as payees on the
invoices issued to Firestar, directing Firestar to make payment
directly to the Banks, see, @.g., A-780. In other instances, the
Affiliates sold their invoices at a discount to the Banks. See,

e.g., A-661. Some of these invoices remained unpaid at the time

 

of the petition and those unpaid invoices form the basis for the
Banks’ claims at issue in this appeal.

Under the Bankruptcy Code, the court must disallow claims
made by entities who received property that is recoverable or
transfers that are avoidable, among other reasons, because such
transfers are fraudulent or preferential, until such transfers
are first returned to the estate. See 11 U.S.C. §§ 502(d), 344,
547, 548.

There was no allegation in this case that the Banks
received payments that were fraudulent or preferential such that
they need to be returned before the Banks can file claims in the
bankruptcy. Instead, the trustee has alleged that Firestar made

numerous transfers of money and merchandise to the Affiliates in

 
furtherance of the fraud. A-424; A-482; A-553. On that basis,
the trustee has asserted that the transfers to the Affiliates
were avoidable as fraudulent and preferential under sections
544, 547, and 548 of the Bankruptcy Code and section 276 of the
New York Debtor and Creditor Law. A-426; A-484; A-556.

The trustee’s arguments with respect to the Affiliates are
undisputed. The core of the dispute among the parties in this
appeal is what significance the trustee’s arguments with respect
to the Affiliates have to the Bank’s claims. The trustee has
argued that because the Banks’ claims are based solely on
amounts purportedly owed by Firestar to the Affiliates, they are
subject to the same defenses as if the Affiliates were asserting
them. Accordingly, the trustee has argued, the Banks’ claims
should be disallowed pursuant to Section 502(d) of the
Bankruptcy Code as if they were asserted by the Affiliates.}

The Banks have challenged the trustee’s characterization of
the claims as being based solely on the amounts owed by Firestar
to the Affiliates. Instead, the Banks have argued that they are
owed money directly by Firestar based on Firestar’s agreement to
make payment to the Banks. Further, the Banks have argued that
Section 502(d) does not apply because there is no allegation

that the Banks have received fraudulent or preferential

 

l Section 502(d) of the Bankruptcy Code instructs the court to disallow claims
from an entity that, among other grounds, is a transferee of a transfer
avoidable under section 544, 547, and 548. 11 U.S.C. § 502{d).

4

 
transfers that are voidable under the Bankruptcy Code.
Additionally, the Banks have argued that disallowance under
section 502(d) “is a personal disability of a claimant, not an

attribute of the claim.” In re Enron Corp., 379 B.R. 425, 443

 

(S.D.N.¥. 2007) (“Enron II”).2 Under this reasoning, the Banks
argue that their claims do not necessarily suffer from the same
defects as if they were brought by the Affiliates.

In its Memorandum of Decision, the bankruptcy court granted
the trustee’s objections to the Banks’ claims. In_re Firestar
Diamond, Inc., 615 B.R. 161, 171 (Bankr. S.D.N.¥. 2020). In its
analysis, the bankruptcy court rejected the Banks’ reliance on
Enron II, according to which the disabilities of a claimant are
passed on in an assignment of a claim, but not in a sale of a
claim. Instead, the bankruptcy court held that Section 502 (d)
“follows the claim, not the claimant,” regardless of how the
claim is transferred. Id. at 168. Furthermore, the bankruptcy
court adopted the trustee's characterization that “the [Banks’ ]
claims are based on amounts owed to” the Affiliates and the
trustee’s conclusion that the claims would be subject to
disallowance if the Affiliates filed the claims. Id. at 169.
Given its conclusion that Section 502(d) disallowance follows

the claims regardless of how the claim is transferred, the

 

2 Unless otherwise noted, this Memorandum Opinion and Order omits all
alterations, citations, footnotes, and internal quotation marks in quoted
text.

 
bankruptcy court determined that it need not decide whether the
transactions underlying the Banks’ claims were “sales” or
“assignments.” Id. at 170. The court went on to observe that the
transactions “might not even be ‘sales’ protected from
disallowance under Fnron II” but were instead part of a secured
loan. Id.
Il

On appeal, the Court reviews a bankruptcy court’s factual

findings for clear error and its legal conclusions de novo.

Nat’l Union Fire Ins. Co. v. Bonnanzio, 91 F.3d 296, 300 (2d

 

Cir. 1996). The Court may affirm on any ground that finds
support in the record and need not limit its review to the bases
raised or relied upon in the decisions below. Sea, e.g., In re

Coronet Capital Co., No. 94-cv-1187, 1995 WL 429494, at *3

 

(S.D.N.¥. July 20, 1995).
TIL
The Bankruptcy Code “requires a court to disallow an
entity’s claim against the bankruptcy estate if the estate is
entitled to recover property from that entity, such as because
of a voidable preference, but that entity has failed to first

Ff

transfer this property back to the bankruptcy estate.” In re

 

 
McLean Indus., 30 F.3d 385, 388 (2d Cir. 1994). Section 502 (d)

provides, in pertinent part,
[T]he court shall disallow any claim of any entity from
which property is recoverable under section 542, 543,
550, or 553 of this title or that is a transferee of a
transfer avoidable under section 522(f), 522(h), 544,
545, 547, 548, 549, or 724(a) of this title, unless such
entity or transferee has paid the amount, or turned over
any such property, for which such entity or transferee

is liable under section 522(i}, 542, 543, 550, or 553 of
this title.”

11 U.S.c. § 502{d}). It is undisputed in this appeal that any
claims by the Affiliates against Firestar would be disallowed
under Section 502 (d) because the Affiliates have not
transferred to Firestone any preferences they received under
Section 544, 547, and 548.

There is disagreement among the courts about the
applicability of Section 502{d) to transferees of claims. On
one end of the spectrum is Enron II, on which the Banks relied
in the bankruptcy court, and which held that Section 502 (d)
disabilities “are not attributes of the claim but rather are
personal disabilities of individual claimants,” 379 B.R. at
445, and “unless there was a pure assignment (or other basis
for the transferee to step in the shoes of the transferor),
as opposed to a sale of the claim, the claim in the hands of
the transferee is not subject to .. . disallowance based
solely on the conduct of the transferor,” id. at 439. On the

other end of the spectrum is the decision of the Third Circuit

 
Court of Appeals in In re KB Toys Inc., which held that

 

“because § 502(d) permits the disallowance of a claim that
was originally owned by a person or entity who received a
voidable preference that remains unreturned, the cloud on the
claim continues until the preference payment is returned,
regardless of whether the person or entity holding the claim
received the preference payment.” 736 F.3d 247, 254 (3d Cir.
2013).

For the reasons articulated by the bankruptcy court and
the Court of Appeals for the Third Circuit in KB Toys, a
transferee of a claim is subject to the same burdens under
Section 502(d) as the transferor. First, the text of the
statute focuses on claims, not claimants, and “operates to
render a category of claims disallowable-those that belonged
to an entity who had received an avoidable transfer.” KB Toys,
736 F.3d at 252. Second, this rule is consistent with the
aims of Section 502({d), equality of distribution of estate
assets and facilitating compliance with judicial orders. Id.
“T£ a transferred claim was protected from disallowance, an
original claimant who received an avoidable transfer would
have an incentive to sell its claim and “wash” the claim of
any disability.” Id. Finally, the distinction between
assignments and sales that Enron II relies on has no

discernable basis in the Bankruptcy Code or claim trading

 
practice, see Firestar, 615 B.R. at 169-70 (reviewing
commentary that showed that the terms “sale” and “assignment”
are used interchangeably in the claim-trading industry), and
also rests on state law definitions, which is itself
problematic in the context of federal bankruptcy law, see KB
Toys, 736 F.3d at 254 n.1l1.

Accordingly, if the Banks’ claims are a result of a
transfer from the Affiliates, the claims must be disailowed
under Section 502({d) in the same way they would be disallowed
if the Affiliates were asserting them,

IV

The conclusion that a transferee of a claim is subject to
disallowance under Section 502{d) on par with the transferor
does not resolve this case. The Banks argue that they are
asserting their own claims against Firestar that they obtained
from transactions prior to Firestar’s bankruptcy petition and
that they did not acquire the claims they are asserting from the
Affiliates. Because the bankruptcy court determined that it does
not matter, as a matter of law, what type of transfer the Banks’
claims resulted from, it concluded it need not determine whether
the claims were transferred through an assignment or a sale, and
also suggested-but did not conclude-that the transaction may not
have been a transfer at all. Firestar, 615 B.R. at 170. In this

appeal, the trustee suggested that the transactions between the

 
Affiliates and the Banks may have been pledges that were never
actually realized. This lack of factual findings is problematic
because the bankruptcy court rested its decision on the
determination that “Section 502(d) applies to the Banks’
claims.” Id. at 169. However, Section 502(d}) can only apply to a
claim if the claimant meets the definition of Section 502 (d)
(such as by receiving a fraudulent or preferential payment from
the debtor) or, pursuant to cases such as KB Toys, if the claim
was transferred from an entity that itself would be subject to
disallowance under Section 502{d). Because there is no
allegation in this case that the Banks themselves received
fraudulent or preferential payments from Firestar, the
disallowance of their claims under Section 502(d) must be a
result of a transfer of the claims from the Affiliates. But the
bankruptcy court made no specific findings as to what exactly
the Banks received from the Affiliates and how they received it.
The Banks assert, for example, that they hold invoices that are
directly payable by Firestar, and they deny that they actually
obtained a “claim” within the meaning of Section 502(d) from the
Affiliates. Accordingly, the bankruptcy court’s suggestion that
the claims may not have resulted from a transfer by either a
sale or an assignment—a position that the trustee embraced on
appeal-therefore raises the possibility that Section 502{d) does

not apply at all, which is inconsistent with the bankruptcy

10

 
court's conclusion that the Banks’ claim are disallowed under
Section 502 fd).

Without a characterization of the Banks’ claims and how
they are allegedly traced-or not traced-to claims by the
Affiliates against Firestar, it is not possible to determine
whether Section 502(d) applies. Such considerations will require
further factual findings that the bankruptcy court should make
in the first instance. See Enron II, 379 B.R. at 445 (remanding
for further proceedings to determine the nature of claim
transfers).

CONCLUSION

The Court has considered all of the arguments raised by the
parties. To the extent not specifically addressed, the arguments
are either moot or without merit. For the reasons explained
above, the order of the bankruptcy court is vacated and the
matter is remanded to the bankruptcy court for further
proceedings consistent with this opinion.

The Clerk is directed to close all pending motions and to
close this appeal.

SO ORDERED.

Dated: New York, New York
April 30, 2021

 

 

John G. Koeitl
United States District Judge

11

 
